Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 1 of 61




      Exhibit 1
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 2 of 61



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                       )
TOM MILLIKEN, derivatively on behalf of                )   No. 18-CV-1757 (VEC)
HOSPITALITY INVESTORS TRUST, INC.,                     )
                                                       )
                     Plaintiff,                        )
                                                       )
     v.                                                )
                                                       )
AMERICAN REALTY CAPITAL HOSPITALITY                    )
ADVISORS, LLC, AMERICAN REALTY                         )
CAPITAL HOSPITALITY PROPERTIES, LLC,                   )
AMERICAN REALTY CAPITAL HOSPITALITY                    )
GRACE PORTFOLIO, LLC, AR CAPITAL, LLC,                 )
AR GLOBAL INVESTMENTS, LLC, NICHOLAS                   )
S. SCHORSCH, WILLIAM M. KAHANE, PETER                  )
M. BUDKO, EDWARD M. WEIL, BRIAN S.                     )
BLOCK, JONATHAN P. MEHLMAN, EDWARD                     )
T. HOGANSON, STANLEY R. PERLA, ABBY                    )
M. WENZEL, AND ROBERT H. BURNS,                        )
                                                       )
                       Defendants,                     )
                                                       )
       -and-                                           )
                                                       )
HOSPITALITY INVESTORS TRUST, INC.,                     )
                                                       )
                       Nominal Defendant.              )
                                                       )
                                                       )
                                                       )



                         STIPULATION AND AGREEMENT
                   OF SETTLEMENT, COMPROMISE, AND RELEASE

       This Stipulation and Agreement of Compromise, Settlement, and Release dated February

3, 2020 (the “Stipulation”) is entered into between and among: Plaintiff Tom Milliken

(“Plaintiff”); Hospitality Investors Trust, Inc. (f/k/a American Realty Capital Hospitality Trust,

Inc.) (“HIT” or “Company”); the Special Litigation Committee (“SLC”, defined below);
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 3 of 61



American Realty Capital Hospitality Advisors, LLC (“Advisor”); American Realty Capital

Hospitality Properties, LLC and American Realty Capital Hospitality Grace Portfolio, LLC

(together “Property Managers”); AR Capital, LLC and AR Global Investments, LLC (together,

“AR Capital” and collectively with the Advisor and Property Managers, the “AR Entity

Defendants”); Nicholas S. Schorsch (“Schorsch”); William M. Kahane (“Kahane”); Peter M.

Budko (“Budko”); Edward M. Weil (“Weil”); Brian S. Block (“Block” and collectively with

Schorsch, Kahane, Budko, and Weil, the “AR Individual Defendants”); Stanley R. Perla

(“Perla”); Abby M. Wenzel (“Wenzel”); Robert H. Burns (“Burns” and collectively with Perla

and Wenzel, the “Independent Director Defendants”); Edward T. Hoganson (“Hoganson” and

collectively with the AR Entity Defendants, the AR Individual Defendants, and the Independent

Director Defendants, the “Stipulating Defendants”); and, Jonathan P. Mehlman (“Mehlman” and

together with the Stipulating Defendants, the “Defendants”).

       This Stipulation states all of the terms of the Settlement (as defined in ¶ 1.35) and is

intended by the Defendants, Plaintiff, HIT, and SLC (collectively, the “Parties”), to fully, finally

and forever resolve, discharge and settle the Settled Claims (as defined in ¶ 1.34), upon and

subject to the terms and conditions hereof and subject to the approval of the Court.

I.     BACKGROUND AND PROCEDURAL HISTORY

       WHEREAS:

       A.      On July 14, 2017, Plaintiff sent a demand letter to the HIT Board of Directors

(“Board”) demanding that the Board investigate and take action to remedy alleged breaches of

fiduciary duty related to certain events including: (1) the November 11, 2015 amendment to the

advisory agreement between the Company and Advisor (“Advisory Agreement”) pursuant to

which the Company would make payments of asset management fees to the Advisor in the form



                                                 2
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 4 of 61



of cash rather than in the form of subordinated participation interests in the Company’s operating

partnership; and (2) the Company’s entry into the “Framework Agreement” on January 13, 2017

pursuant to which the Company would make payments to the Advisor and to the Property

Managers in connection with the termination of the Advisory Agreement and the Company’s

internalization of the Company’s management function (“July 2017 Demand”).

       B.      Between August 2017 and December 2017, Plaintiff’s Counsel and the

Company’s counsel had meetings and other communications relating to the July 2017 Demand,

and the Company provided Plaintiff’s Counsel with non-public documents, subject to a non-

disclosure agreement, relating to the July 2017 Demand.

       C.      On December 12, 2017, Plaintiff sent a second demand letter, addressed to the

Company’s outside counsel, demanding that the Board investigate and take action to remedy

alleged breaches of fiduciary duty related to the Company’s property management arrangements

with the Property Managers which Plaintiff contended were improper (“December 2017

Demand”).

       D.      On February 26, 2018, Plaintiff initiated this derivative action, Milliken v.

American Realty Capital Hospitality Advisors, LLC et al. in the United States District Court for

the Southern District of New York, Case No. 18-CV-1757-VEC (“Derivative Action”), asserting

derivative claims on behalf of the Company for breach of fiduciary duty, waste of corporate

assets, aiding and abetting breach of fiduciary duty, breach of contract, and unjust enrichment,

and seeking declaratory judgment. The Derivative Action complaint contained, inter alia, the

facts and claims contained in the July 2017 Demand and December 2017 Demand.




                                                 3
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 5 of 61



       E.      On March 15, 2018, a second Company stockholder, Dr. Stuart Wollman

(“Wollman”), sent a demand letter to the Board which generally restated many of the claims

asserted in the Derivative Action (“Wollman Demand Letter”).

       F.      On March 21, 2018 and May 1, 2018, the Board of Directors adopted resolutions

forming a Special Litigation Committee (“SLC”) vested with the authority to investigate the

allegations made in connection with Plaintiff’s July 2017 Demand and December 2017 Demand,

the Derivative Action, and the Wollman Demand Letter, and to evaluate whether the Company

should allow the claims asserted in the Derivative Action to proceed, to prepare any reports, and

take such other actions that the SLC deems appropriate in its sole authority. The SLC was

comprised of two of the Company’s independent directors, Stephen P. Joyce and Edward A.

Glickman.

       G.      On July 23, 2018, Plaintiff filed with the Court his Amended Complaint in the

Derivative Action, which added a derivative claim for violations of Section 14(a) of the

Securities Exchange Act of 1934, as amended, against Kahane, Mehlman, Hoganson, Wenzel,

Perla, and Burns.

       H.      On August 7, 2018, the Court entered an order staying the Derivative Action

pending the SLC’s investigation.

       I.      Between May 2018 and October 2019, the SLC with the assistance of

independent counsel, conducted an investigation into the allegations raised in the Derivative

Action, the July 2017 Demand, the December 2017, and the Wollman Demand Letter, including

collecting and reviewing documents from the Company (700 gigabytes of electronic data) and

conducting 19 separate interviews with 10 individuals.




                                                4
        Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 6 of 61



        J.     On April 16, 2019 the Company filed with the Securities and Exchange

Commission (“SEC”) its annual report for 2018 on Form 10-K in which the Company announced

that:

        (1) the SLC had determined it appropriate for the Company to pursue certain claims

asserted in the Derivative Action against Schorsch, Kahane, Budko, Weil, Block, the Advisor,

the Property Managers, and AR Capital, and not pursue other claims;

        (2) the SLC and Mehlman, the current CEO of the Company, had reached a settlement-

in-principle, subject to signing a definitive settlement agreement and Court approval; and

        (3) the SLC had determined that it was not appropriate to pursue claims against

Hoganson, Perla, Wenzel, or Burns.

        K.     Between June and December 2019, counsel for the Plaintiff, HIT, the SLC and

Stipulating Defendants engaged in extensive discussions concerning a potential global resolution

of the Derivative Action.

        L.      On September 11, 2019, an in-person mediation session in New York City was

held with the Honorable James R. Epstein (retired), a JAMS mediator.

        M.     On October 11, 2019, the SLC issued its 147-page report (“SLC Report”) and

submitted the SLC Report to the Court.

        N.     On November 8, 2019, another in-person mediation session was held with

Lawrence W. Pollack, Esquire, a JAMS mediator.

        O.     On November 15, 2019, counsel for the Parties appeared before the Court for a

status hearing, and the Court lifted the stay in the Derivative Action.




                                                 5
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 7 of 61



        P.      Following the November 8, 2019 mediation session with Mr. Pollack, Plaintiff,

HIT, the SLC and Stipulating Defendants engaged in frequent settlement discussions through

Mr. Pollack.

        Q.      On December 27, 2019, after months of extensive discussions, arm’s-length

negotiations, participation in in-person and telephonic mediation sessions with Mr. Pollack and

Judge Epstein, and exchange of settlement proposals and counter-proposals, Plaintiff, HIT, the

SLC and Stipulating Defendants reached an agreement-in-principle concerning the proposed

settlement of the Derivative Action.

        R.      The Defendants deny the allegations asserted in the Derivative Action, the July

2017 Demand and December 2017 Demand, and deny all liability for the claims alleged therein.

        S.      On the basis of its investigation, the SLC has determined that the Settlement

described herein is fair, reasonable, adequate, and in the best interests of the Company and its

stockholders.

        T.      On the basis of information available to them, including publicly available

information and the information secured prior to and after the filing of the Derivative Action,

Plaintiff’s Counsel have determined that the Settlement described herein is fair, reasonable,

adequate.

        U.      The Parties wish to settle and resolve the claims asserted in, relating to, or arising

out of the Derivative Action, including but not limited to those claims authorized by the SLC.

        V.      The Parties, following arm’s-length negotiations, have reached an agreement set

forth in this Stipulation, providing for the settlement of the Derivative Action on the terms and

subject to the conditions set forth below, subject to the approval of the Court, and the Parties all

believe the Settlement is in their best interests.



                                                     6
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 8 of 61



        W.      On January 29, 2020, just two days before the Court-established deadline for the

filing of this Stipulation and Motion for Preliminary Approval, Wollman and his counsel filed a

complaint in the Court, designating it as a related case to this Action, against the Company and

most of the Defendants, claiming common law fraud on behalf of himself and a putative class of

Company investors. Stuart Wollman v. Hospitality Investors Trust, Inc., Civil Action No. 1:20-

cv-00798 (S.D.N.Y.)(“Wollman Complaint”). The Wollman Complaint fails to allege any

distinct injury separate from any harm suffered by HIT and constitutes an improper attempt to

convert derivative claims into direct claims. Dismissal with prejudice of the Wollman Complaint

as to HIT and all Defendants who are named in that action shall be a condition precedent to the

effectiveness of this Settlement. In all other respects, the Parties will proceed with all other steps

contemplated by this Stipulation to secure final approval of this Settlement. The defendants

named in the Wollman Complaint intend to seek an expedited judicial determination dismissing

the Wollman Complaint with prejudice and other appropriate relief.

        X.      Plaintiff (with the concurrence of the Company and the SLC) has agreed to settle

and release all Settled Claims (as defined in ¶ 1.34) pursuant to the terms and conditions of this

Stipulation and subject to Court approval, after considering: (a) the substantial benefits provided

under the proposed Settlement; (b) the uncertain outcome and the risk of any litigation,

especially in complex actions such as the Derivative Action, including the difficulties and delays

inherent in such litigation, and the defenses to the claims alleged in the Derivative Action; and

(c) the desirability of permitting the Settlement to be consummated as provided by the terms of

this Stipulation.




                                                  7
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 9 of 61



II.    DEFENDANTS’ DENIAL OF LIABILITY AND WRONGDOING

       The Defendants have denied, and continue to deny, each and every claim and contention

alleged or asserted in the Derivative Action, July 2017 Demand, December 2017 Demand,

Wollman Demand Letter, and SLC Report, and affirm that they have acted properly, lawfully,

and in full accord with their fiduciary duties, to the extent they owed any such duties to HIT, and

other legal obligations, at all times. Further, the Defendants have denied expressly, and continue

to deny, all allegations of wrongdoing, fault, liability, or damage against them arising out of any

of the conduct, statements, acts or omissions alleged, or that could have been alleged, in the

Derivative Action, July 2017 Demand, December 2017 Demand, Wollman Demand Letter, and

SLC Report, and deny that they ever committed or attempted to commit any violations of law,

any breach of fiduciary duty owed to the Company or its stockholders, or any wrongdoing

whatsoever.

       The AR Defendants further expressly maintain that all of the Settled Claims were barred

by broad mutual releases entered between the AR Defendants and the Company in 2017, and that

there is no basis to vitiate those binding releases. The Defendants state that they are entering into

this Stipulation solely because the Settlement would eliminate the burden, disruption, and

distraction inherent in further litigation. Had the terms of this Stipulation not been reached, the

Defendants would have continued to contest vigorously the allegations in the Derivative Actions,

and the Defendants maintain that they had and have meritorious defenses to all claims alleged or

claims that could have been alleged in the Derivative Action, July 2017 Demand, December

2017 Demand, Wollman Demand Letter, and SLC Report.




                                                 8
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 10 of 61



III.   TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, that in

consideration of the benefits afforded herein, the Derivative Action shall be compromised,

settled, released and dismissed with prejudice as to the Defendants, upon and subject to the

following terms and conditions, and further subject to the approval of the Court:

       1.      Definitions

       As used in this Stipulation, in addition to the terms defined above, the following

additional terms have the meanings specified below. In the event of any inconsistency between

any definition set forth below and any definition set forth in any document related to the

Settlement set forth in this Stipulation, the definitions set forth below shall control.

       1.1     “Advisor” means American Realty Capital Hospitality Advisors, LLC.

       1.2     “Advisory Agreement” means the Advisory Agreement by and among the

Company, American Realty Capital Hospitality Operating Partnership, L.P., and the Advisor

dated as of January 14, 2014, as amended.

       1.3      “AR Capital” means AR Capital, LLC and AR Global Investments, LLC.

       1.4     “AR Defendants” means AR Entity Defendants and AR Individual Defendants.

       1.5     “AR Entity Defendants” means American Realty Capital Hospitality Advisors,

LLC, American Realty Capital Hospitality Properties, LLC, American Realty Capital Hospitality

Grace Portfolio, LLC, AR Capital, LLC and AR Global Investments, LLC.

       1.6     “AR Individual Defendants” means Nicholas S. Schorsch, William M. Kahane,

Peter M. Budko, Edward M. Weil, and Brian S. Block.

       1.7     “AR Stock Settlement Consideration” means 66,555 shares of Company common

stock that the AR Entity Defendants shall tender to the Company pursuant to this Settlement.



                                                   9
        Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 11 of 61



        1.8     “Board” means the Board of Directors of Hospitality Investors Trust, Inc.

        1.9     “Court” means the United States District Court for the Southern District of New

York.

        1.10    “Court-Approved Fee Award” means the aggregate of: (i) the attorneys’ fees and

litigation expenses that the Court may award to Plaintiff’s Counsel; and (ii) the contribution

award that the Court may award to Plaintiff.

        1.11    “December 2017 Demand” means the demand that Plaintiff made on the Board,

through Plaintiff’s demand letter sent on December 12, 2017, to investigate and take action to

remedy alleged breaches of fiduciary duty related to certain events as set forth in that letter.

        1.12    “Defense Costs” shall mean all costs reasonably incurred to litigate the Derivative

Action, consummate the Settlement, effectuate and implement all terms and conditions of this

Stipulation, and accomplish the foregoing terms and conditions of this Stipulation.

        1.13    “Derivative Action” means the action captioned Milliken v. American Realty

Capital Hospitality Advisors, LLC et al. in the United States District Court for the Southern

District of New York, Case No. 18-CV-1757-VEC.

        1.14    “Effective Date” means the latter of the date on which the order of the Court (a)

approving the Settlement, (b) dismissing the Derivative Action with prejudice as to the

Defendants, or (c) dismissing the Wollman Complaint pursuant to Federal Rule Civil Procedure

12 with prejudice as to HIT and the Defendants who are named in the Wollman Complaint

(subject to any agreement among the Parties to waive this condition (c)), becomes Final.

        1.15    “Fee Application” shall mean the application for Proposed Fee Award that

Plaintiff will file with the Court.




                                                 10
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 12 of 61



       1.16     “Final” means, with respect to any court order, including, without limitation, the

Order and Final Judgment, the time when the court order represents a final and binding

adjudication of all issues within its scope because it has not been reversed, vacated, or modified

in any way and is no longer subject to appellate review, either because of disposition on appeal

and conclusion of the appellate process or because of passage, without action, of time for seeking

appellate review. More specifically, an order becomes “Final” when: (1) no appeal has been

filed and the time has passed for any notice of appeal to be timely filed in the Derivative Action;

or (2) an appeal has been filed and the appellate court(s) has/have either affirmed the judgment

or dismissed that appeal and the time for any reconsideration or further appellate review has

passed; or (3) a higher court has granted further appellate review and that court has either

affirmed the underlying judgment or affirmed the court of appeals’ decision affirming the

judgment or dismissing the appeal. For the purposes of this paragraph, an “appeal” includes

appeals as of right, discretionary appeals, interlocutory appeals, proceedings involving writs of

certiorari or mandamus, and any other proceedings of like kind.

       1.17     “HIT” or “Company” means Hospitality Investors Trust, Inc. (f/k/a American

Realty Capital Hospitality Trust, Inc.) and its predecessors, successors, controlling stockholders,

partners, subsidiaries, affiliates, divisions, members, investors, and assigns.

       1.18     “Independent Director Defendants” means Stanley R. Perla, Abby M. Wenzel,

and Robert H. Burns.

       1.19    “Insurance Policies” means Berkshire Specialty Insurance Company Policy No.

47-EPF-303509, Allianz Global Risks US Insurance Company Policy No. DOX2008821,

Argonaut Insurance Company Policy No. MLX7602515-00, and U.S. Specialty Insurance

Company Policy No. U717-62817.



                                                 11
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 13 of 61



        1.20    “Insurers” means Berkshire Specialty Insurance Company, Allianz Global Risks

US Insurance Company, Argonaut Insurance Company, and U.S. Specialty Insurance Company.

        1.21    “July 2017 Demand” means the demand that Plaintiff made on the Board, through

Plaintiff’s letter sent on July 14, 2017, to investigate and take action to remedy alleged breaches

of fiduciary duty related to certain events as set forth in that letter.

        1.22    “Mehlman Monetary Settlement Amount” means the sum of $250,000 to be paid

by Mehlman to the Company.

        1.23    “Mehlman Stock Settlement Consideration” means 16,949 shares of Company

common stock that Mehlman shall tender to the Company pursuant to this Settlement.

        1.24    “Notice” means the notice of the Settlement to be provided by the Company in the

form attached hereto as Exhibit C.

        1.25    “Final Order and Judgment” means the final order and judgment to be rendered

by the Court, substantially in the form attached hereto as Exhibit B.

        1.26    “Parties” means the parties to the Stipulation, collectively, each of: (i) Plaintiff on

behalf of himself and derivatively on behalf of the Company; (ii) the Company; (iii) the SLC;

and (iv) the Defendants.

        1.27    “Plaintiff” means the Plaintiff in the Derivative Action, Tom Milliken.

        1.28    “Plaintiff’s Counsel” means Chimicles Schwartz Kriner & Donaldson-Smith LLP

and Blau & Malmfeldt.

        1.29    “Preliminary Approval Order” means the order to be rendered by the Court

preliminarily approving the Settlement, substantially in the form of the attached Exhibit A.

        1.30    “Property Managers” means American Realty Capital Hospitality Properties,

LLC, American Realty Capital Hospitality Grace Portfolio, LLC.



                                                   12
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 14 of 61



       1.31    “Proposed Fee Award” means the attorneys’ fees, litigation expenses, and

contribution award that Plaintiff and Plaintiff’s Counsel shall seek through the Fee Application

which shall be $2,250,000 in the aggregate.

       1.32    “Released Persons” means any and all Defendants and any of their families,

corporate families, parent entities, controlling persons, associates, affiliates, or subsidiaries, and

each and all of their respective past or present, officers, directors, stockholders, principals,

representatives, employees, attorneys, financial or investment advisors, consultants, accountants,

investment bankers, commercial bankers, entities providing fairness opinions, underwriters,

brokers, dealers, advisors or agents, heirs, executors, trustees, general or limited partners or

partnerships, limited liability companies, members, investors, joint ventures, personal or legal

representatives, estates, administrators, predecessors, successors, or assigns.

       1.33    “Releasing Persons” means Plaintiff, Plaintiff’s Counsel, the Company, the SLC,

the SLC’s Counsel, and their corporate families, parent entities, controlling persons, associates,

affiliates, operating partnerships, or subsidiaries, and each and all of their respective past or

present officers, directors, stockholders, principals, representatives, employees, attorneys,

financial or investment advisors, consultants, accountants, investment bankers, commercial

bankers, entities providing fairness opinions, underwriters, brokers, dealers, advisors or agents,

heirs, executors, trustees, general or limited partners or partnerships, limited liability companies,

members, investors, joint ventures, personal or legal representatives, estates, administrators,

predecessors, successors, or assigns, and any other person or entity acting by, through, under, on

behalf of, or in concert with any of them.

       1.34    “Settled Claims” means any claims, demands, rights, actions, causes of action,

liabilities, damages, losses, obligations, judgments, duties, suits, costs, expenses, matters, and



                                                  13
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 15 of 61



issues known or unknown, contingent or absolute, suspected or unsuspected, disclosed or

undisclosed, liquidated or unliquidated, matured or unmatured, accrued or unaccrued, apparent

or unapparent, that have been or could have been asserted by, through, under, on behalf of, or in

concert with a Releasing Person, in any court, tribunal, or proceeding (including but not limited

to any claims arising under federal, state, foreign, or common law, including the federal

securities laws and any state disclosure law), that the Releasing Persons ever had, now have, or

may have had against Released Persons by reason of, arising out of, relating to or in connection

with the acts, events, facts, matters, transactions, occurrences, statements, or representations, or

any other matter whatsoever set forth in or otherwise related, directly or indirectly to the

allegations in the Derivative Action, July 2017 Demand, December 2017 Demand, the Wollman

Demand Letter, and the allegations and findings in the SLC Report.

       1.35    “Settlement” means the settlement documented in this Stipulation and the exhibits

attached hereto, which are incorporated herein by reference

       1.36     “SLC’s Counsel” means the law firm of Nelson Mullins Riley & Scarborough

LLP.

       1.37    “Stipulating Defendants” means American Realty Capital Hospitality Advisors,

LLC, American Realty Capital Hospitality Properties, LLC, American Realty Capital Hospitality

Grace Portfolio, LLC, AR Capital, LLC, AR Global Investments, LLC, Nicholas S. Schorsch,

William M. Kahane, Peter M. Budko, Edward M. Weil, Brian S. Block, Stanley R. Perla, Abby

M. Wenzel, Robert H. Burns, and Edward T. Hoganson.

       1.38    “Stipulating Defendants Monetary Settlement Amount” means the sum of

$14,931,108.47 that the Stipulating Defendants will cause their Insurers to pay on behalf of the




                                                 14
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 16 of 61



Stipulating Defendants to the Company. The Stipulating Defendants will not pay, or be liable to

pay, any part of the Stipulating Defendants Monetary Settlement Amount.

       1.39    “Summary Notice” means a summary of the Notice in substantially the form

attached hereto as Exhibit D.

       1.40    “Wollman Complaint” means the action filed in the United States District Court

for the Southern District of New York captioned Stuart Wollman v. Hospitality Investors Trust,

Inc., Civil Action No. 1:20-cv-00798, as well as any other HIT shareholder demands or actions

made or filed before the Effective Date that contains claims and/or factual allegations that

overlap with the Settled Claims.

       1.41    “Wollman Demand Letter” means the demand letter that Dr. Stuart Wollman sent

to the Board on March 15, 2018.

       2.      Settlement Consideration

       2.1     In consideration for the full settlement and release of the Settled Claims:

                       a.       the Stipulating Defendants agree to cause their Insurers to pay the

               Stipulating Defendants Monetary Settlement Amount to the Company;

                       b.       the AR Entity Defendants agree to tender to the Company the AR

               Stock Settlement Consideration;

                       c.       Mehlman agrees to pay the Mehlman Monetary Settlement

               Amount to the Company; and,

                       d.       Mehlman agrees to tender to the Company the Mehlman Stock

               Settlement Consideration.




                                                 15
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 17 of 61



       3.      Releases

       3.1     By operation of the Final Order and Judgment, the Derivative Action and the

Settled Claims shall be dismissed with prejudice as to the Defendants, on the merits and without

costs, except as provided herein.

       3.2     Upon the Effective Date, the Releasing Persons shall be deemed to have, and by

operation of the Final Order and Judgment shall have, fully, finally, and forever released,

relinquished, and discharged the Released Persons from the Settled Claims. Upon the Effective

Date, the Releasing Persons shall also be deemed to have waived and relinquished, to the fullest

extent permitted by law, the provisions, rights, and benefits of any state, federal or foreign law or

principle of common law, which may have the effect of limiting the foregoing release. As to the

Settled Claims, the Releasing Persons expressly waive any protections afforded by California

Civil Code Section 1542, which provides:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               THAT THE CREDITOR OR RELEASING PARTY DOES NOT
               KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT
               THE TIME OF EXECUTING THE RELEASE AND THAT, IF
               KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
               AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR
               OR RELEASED PARTY.

Upon the Effective Date, the Releasing Persons also expressly waive any and all provisions,

rights, and benefits conferred by any U.S. federal law or any law of any state or territory of the

United States, or principle of common law or foreign law, which is similar, comparable, or

equivalent in effect to California Civil Code § 1542. The Releasing Persons acknowledge that

they may discover facts in addition to or different from those now know or believed to be true by

them with respect to the Settled Claims, but it is the intention of the Parties to completely, fully,

finally, and forever compromise, settle, release, discharge, and extinguish any and all of the



                                                  16
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 18 of 61



Settled Claims, known or unknown, which now exist, or heretofore existed, or may hereafter

exist, without regard to the subsequent discovery of additional or different facts. The Parties

hereby acknowledge, and the HIT shareholders shall be deemed by operation of the Final Order

and Judgment to have acknowledged, that the foregoing waiver was separately bargained for and

is a key element of the Settlement of which this release is a part.

       3.3     Upon the Insurers’ payment of the Stipulating Defendants Monetary Settlement

Amount consistent with Paragraph 2.1 of this Stipulation, the AR Defendants shall be deemed to

have, and by operation of the Final Order and Judgment shall have, fully, finally, and forever

released, relinquished and discharged their right to further coverage under the Insurance Policies,

and/or their right to indemnification or contribution under applicable law or applicable

agreement, with respect to the AR Stock Settlement Consideration only.

       3.4     Upon the Effective Date, the Defendants and the Released Persons shall be

deemed to have, and by operation of the Final Order and Judgment shall have, fully, finally, and

forever released, relinquished, and discharged the Releasing Persons, the other Released Persons,

and the other Defendants from all claims, debts, demands, rights, or causes of action or

liabilities, whether known or unknown, arising out of, relating to, or in connection with the

institution, prosecution, assertion, settlement, or resolution of the Derivative Action or the

Settled Claims, the investigation conducted by or on behalf of the SLC, and the preparation,

dissemination and filing of the SLC Report, provided however that except as set forth in Section

3.3 this provision in no way limits any right to advancement and/or indemnification under any

applicable agreement or applicable law that may be available to the Released Persons and

Defendants.




                                                 17
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 19 of 61



       3.5       Nothing set forth in this Stipulation will in any way invalidate, impair, restrict, or

modify the validity or scope of the Mutual Waiver and Release dated March 31, 2017, entered

into by the Company and certain of the AR Defendants, among others.

       3.6       Nothing set forth in this section will in any way impair or restrict the rights of the

Releasing Persons or Released Persons to enforce the terms of this Stipulation, the Preliminary

Approval Order, the Final Order and Judgment and/or the Fee Award.

       4.        Procedure for Implementing the Settlement

       4.1       As soon as practicable after execution of this Stipulation and not later than

February 3, 2020, Plaintiff and Plaintiff’s Counsel shall file a motion and apply for entry of the

Preliminary Approval Order substantially in the form of Exhibit A hereto, providing for, inter

alia: (a) the preliminary approval of the Settlement set forth in the Stipulation; (b) approval of

the dissemination of the Notice and Summary Notice substantially in the forms attached hereto

as Exhibits C and D; and (c) the scheduling of the Settlement Hearing to consider: (i) the

proposed Settlement; (ii) the joint request of the Parties that the Final Order and Judgment be

entered substantially in the form attached hereto as Exhibit B; (iii) Plaintiff’s application for

attorneys’ fees, reimbursement of expenses, and contribution award; and (iv) any objections to

the foregoing.

       4.2       Within fifteen (15) calendar days of the entry of Preliminary Approval Order, the

Company shall provide notice to shareholders by: (i) issuing a Form 8-K disclosing the Notice of

Settlement of Stockholder Derivative Litigation (the “Notice”) attached hereto as Exhibit C; (ii)

posting the Notice on the investor relations portion of its website; and (iii) arranging for

publication of the Summary Notice (Exhibit D, hereto) to occur once, within 20 calendar days

of entry of the Preliminary Approval Order, via the Business Wire.



                                                   18
         Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 20 of 61



         4.3   The Company or its successors shall pay all costs and expenses incurred in

providing the Notice and publishing the Summary Notice, irrespective of whether the Court

approves the Settlement, and in no event shall Plaintiff, or Plaintiff’s Counsel be responsible for

any such costs or expenses, irrespective of the outcome of the Settlement approval process.

         4.4    Not later than thirty (30) calendar days before the Settlement Hearing: Plaintiff

and Plaintiff’s Counsel shall file a motion seeking final approval of the Settlement, which will

include a declaration or affidavit from the Company that the Notice has been made and Summary

Notice published in accordance with Paragraph 4.2-4.3.

         4.5   Not later than fourteen (14) calendar days following the Effective Date:

               a.      the Stipulating Defendants shall cause the Insurers to pay the Stipulating

                       Defendants Monetary Settlement Amount to the Company;

               b.      the AR Entity Defendants shall tender the AR Stock Settlement

                       Consideration to the Company;

               c.      Mehlman shall pay the Mehlman Monetary Settlement Amount to the

                       Company; and,

               d.      Mehlman shall tender the Mehlman Stock Settlement Consideration to the

                       Company.

         4.6   The Stipulating Defendants Monetary Settlement Amount and the Mehlman

Monetary Settlement Amount shall be paid into the IOLTA account of the SLC’s Counsel in

accordance with wire instructions provided by the SLC’s Counsel. The AR Stock Settlement

Consideration and Mehlman Stock Settlement Consideration shall be tendered via share transfer

and/or cancellation, in accordance with instructions provided by the Company and/or its transfer

agent.



                                                19
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 21 of 61



       5.      Attorneys’ Fees, Reimbursement of Expenses and Contribution Award

       5.1      Plaintiff and Plaintiff’s Counsel in the Derivative Action shall file an application

for a fee and expenses award with the Court (the “Fee Application”) not less than thirty (30)

calendar days before the Settlement Hearing for an award (“Proposed Fee Award”) consisting of:

(i) attorneys’ fees to compensate Plaintiff’s Counsel for their services in connection with

achieving the Settlement described in this Stipulation; (ii) a case contribution award in the

amount of $2,500 to Plaintiff for Plaintiff’s efforts incurred in bringing the Derivative Action;

and (iii) an award of litigation expenses incurred by Plaintiff’s Counsel in this action. The

Proposed Fee Award will be in the aggregate amount of $2,250,000.

       5.2     The SLC and Company acknowledge that Plaintiff’s and Plaintiff’s Counsel’s

July 2017 Demand and December 2017 Demand, and the filing, prosecution and Settlement of

the Derivative Action conferred a substantial benefit on the Company. Accordingly, after

extensive arm’s-length negotiations between the SLC and Plaintiff’s Counsel, in which

negotiations Mr. Pollack (the JAMS mediator) participated, the SLC and the Company agreed to

pay the Proposed Fee Award subject to Court approval. The SLC and Company believe that the

Proposed Fee Award is fair, proper, and reasonable. The Defendants take no position on

Plaintiff’s Fee Application and the Proposed Fee Award.

       5.3     Any failure of the Court to approve Plaintiff’s Fee Application, in whole or in

part, shall not affect the remainder of the Settlement.

       5.4     Plaintiff’s Counsel shall be entitled to no fees or expenses, and Plaintiff shall be

entitled to no contribution award, unless and until the Settlement becomes Final.




                                                 20
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 22 of 61



       5.5     Except as provided above, the Company and Defendants, shall have no obligation

to pay or reimburse any fees, expenses, costs or damages alleged or incurred by Plaintiff, his

attorneys, experts, advisors, or representatives with respect to the Settled Claims.

       5.6     In the event that the Court’s order on the Fee Application has become Final at the

time that the Stipulating Defendants Monetary Settlement Amount is paid into the IOLTA

account of the SLC’s Counsel, then not later than five (5) calendar days following the SLC

Counsel’s receipt of such funds, the SLC’s Counsel shall pay the Court-Approved Fee Award to

an account designated by Plaintiff’s Counsel in accordance with wire instructions provided by

Plaintiff’s Counsel.

       5.7     In the event that the Court has not entered an order on the Fee Application or the

Court’s order on the Fee Application has not become Final at the time that the Stipulating

Defendants Monetary Settlement Amount is paid into the SLC’s Counsel’s IOLTA account, then

the SLC’s Counsel shall retain the amount of the Proposed Fee Award ($2,250,000) in its

IOLTA account as escrowed funds in accordance with an escrow agreement which shall be

entered with the SLC’s Counsel and Plaintiff’s Counsel as co-escrow agents. Plaintiff’s Counsel

may request that the amount of the Proposed Fee Award be moved into an interest-bearing

escrow account if more than ninety (90) days pass after payment of the Stipulating Defendants

Monetary Settlement Amount into the SLC’s Counsel’s IOLTA account without the Court

entering an order on the Fee Application. Within five (5) calendar days of the Court’s order on

the Fee Application becoming Final, the SLC’s Counsel and Plaintiff’s Counsel shall cause the

amount of the Court-Approved Fee Award to be paid to an account designated by Plaintiff’s

Counsel pursuant to the escrow agreement and in accordance with wire instructions provided by

Plaintiff’s Counsel. If there is a difference between the amount of the Court-Approved Fee



                                                 21
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 23 of 61



Award and the amount of the Proposed Fee Award, then within five (5) calendar days of the

Court’s order on the Fee Application becoming Final, the SLC’s Counsel and Plaintiff’s Counsel

shall cause the difference to be paid to the Company pursuant to the escrow agreement. If there is

an appeal from the Court’s order on the Fee Application, Plaintiff’s Counsel can secure payment

of the Court-Approved Fee Award before the Court’s order on the Fee Application becomes

Final, so long as the Settlement has become Final, by providing a letter of credit to the SLC’s

Counsel.

       6.      Effect of Disapproval, Cancellation, Breach, or Termination

       6.1     This Stipulation shall be null and void and of no force and effect, unless otherwise

agreed to by the Parties pursuant to the terms hereof, if: (a) the Settlement does not obtain Final

Court approval for any reason other than failure by the Court to approve the Fee Award; (b) any

judgment fails to release the Released Persons from the Settled Claims; or (c) the District Court

issues a final ruling that some and/or all of the Wollman Complaint allegations can survive

Defendants’ motion(s) pursuant to Federal Rule Civil Procedure 12 (subject to any agreement

among the Parties to waive this condition (c)). In such event, unless the Parties mutually agree

in writing to proceed with the Stipulation, the Parties shall be restored to their respective

positions in the Derivative Action as of the date immediately preceding the date of this

Stipulation and the SLC shall take further action consistent with the findings in the SLC Report.

Consistent with the applicable evidentiary rules, neither the existence of this Stipulation nor its

contents shall be admissible in evidence or shall be referred to for any purpose in the Derivative

Action or in any other proceeding. The Court’s failure to approve the Proposed Fee Award shall

not be grounds for cancellation or termination of the Stipulation.




                                                 22
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 24 of 61



       6.2     Notwithstanding anything to the contrary herein, if any laws, including but not

limited to creditors’ rights, bankruptcy, insolvency, disgorgement or recapture laws, should void

or set aside, whether voluntarily or involuntarily, this Settlement such that (a) any release or

portion thereof set forth in Section 3.2 of this Settlement is unwound, avoided, or otherwise

adversely affected or (b) any Settled Claim is asserted against an AR Defendant or its Released

Persons, then (x) the releases set forth in Sections 3.3 and 3.4 of this Settlement granted by such

AR Defendant or its Released Persons shall be immediately revoked and of no further force and

effect, and claims released pursuant thereto shall be reinstated, and (y) the Releasing Party (i)

whose release or any portion thereof set forth in Section 3.2 is so unwound, avoided, or

otherwise adversely affected, or (ii) that asserts a Settled Claim against an AR Defendant or its

Released Person, whether directly, by any successor in interest or other person by or on behalf of

such Releasing Party, by assignment of law, or otherwise, shall indemnify, advance expenses to,

and hold harmless the applicable AR Defendant and its Released Persons for any fees, costs,

expenses, or any other liability whatsoever incurred by such AR Defendant or its Released

Person in connection with challenging such avoidance or set aside or on account of any Settled

Claim asserted against such AR Defendant’s Released Persons. This provision does not

constitute an admission by any party that this Settlement or any provision hereof is avoidable in

any manner.

       7.      Miscellaneous Provisions

       7.1     The Parties (a) acknowledge that it is their intent to consummate the Settlement

set forth in this Stipulation; and (b) agree to cooperate to the extent reasonably necessary to

effectuate and implement all terms and conditions of this Stipulation and to exercise their best

efforts to accomplish the foregoing terms and conditions of this Stipulation.



                                                 23
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 25 of 61



       7.2     All Parties agree that any and all Defense Costs, including fees and expenses,

beginning as of December 27, 2019 (the date the Parties reached a settlement-in-principle), will

be incurred only if reasonably necessary to consummate the Settlement, effectuate and

implement all terms and conditions of this Stipulation, and accomplish the foregoing terms and

conditions of this Stipulation. Subject to that constraint, outstanding Defense Costs, including

fees and expenses, incurred on or after December 1, 2019 will be paid by the Company following

receipt of the Stipulating Defendants Monetary Settlement Amount. Should this Stipulation not

be consummated, nothing in this paragraph shall be construed to alter Defendants’ rights to

advancement and/or indemnification.

       7.3     The Parties intend this Settlement to be a final and complete resolution of all

disputes between the Company, including its officers and directors, employees, and legal

counsel, the SLC, and Plaintiff, on behalf of himself and derivatively on behalf of the Company,

on the one hand, and the Defendants, on the other hand, with respect to the Derivative Action

and the Settled Claims. Neither the provisions contained in this Stipulation (including the

exhibits attached hereto), nor any act performed or document executed pursuant to or in

furtherance of this Stipulation, may be construed as or deemed a presumption, concession, or

admission by any Party of any fault, liability, or wrongdoing, or lack of merit as to any facts or

claims alleged or asserted in the Derivative Action or in any other action or proceeding, and shall

not be interpreted, construed, deemed, invoked, offered, or received into evidence or otherwise

used by any person in the Derivative Action or in any other action or proceeding, whether civil,

criminal, or administrative, except in connection with any proceeding to enforce the terms of the

Settlement. The Company and the Released Persons may file the Stipulation and/or the Final

Order and Judgment in any action that may be brought against them in order to support a defense



                                                 24
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 26 of 61



or counterclaim based on principles of res judicata, collateral estoppel, full faith and credit,

release, good faith settlement, judgment bar or reduction or any other theory of claim preclusion

or issue preclusion or similar defense or counterclaim. The Parties further agree that the claims

are being settled voluntarily after consultation with competent legal counsel.

       7.4     Pending a final determination of whether the Settlement should be approved, all

proceedings in the Derivative Action and all further activity between the Parties regarding or

directed toward the Derivative Action, save for those activities and proceedings relating to this

Stipulation and the Settlement, shall be stayed.

       7.5     Pending final determination of whether the Settlement should be approved,

Plaintiff, Plaintiff’s Counsel, the SLC, the Company and the Company’s shareholders, are barred

and enjoined from commencing, prosecuting, instigating, or in any way participating in the

commencement or prosecution of any action asserting any Settled Claims, either directly,

representatively, derivatively or in any other capacity, against any Released Person.

       7.6     If any action is currently pending or is later filed in state or federal court asserting

Settled Claims prior to final court approval of the proposed Settlement, Plaintiff and Plaintiff’s

Counsel shall cooperate with and use his best efforts to assist the Defendants, Released

Person(s), and/or Company in obtaining the dismissal or withdrawal of such related litigation,

including, where appropriate, filing or joining in any motion to stay or dismiss such litigation.

       7.7     The exhibits to this Stipulation are material and integral parts hereof and are fully

incorporated herein by this reference.

       7.8     The Stipulation may be amended or modified only by a written instrument signed

by or on behalf of all Parties or their respective successors-in-interest.




                                                   25
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 27 of 61



       7.9     This Stipulation and the exhibits attached hereto constitute the entire agreement

among the Parties, except as otherwise stated herein, and no representations, warranties or

inducements have been made to any Party concerning the Stipulation or any of its exhibits other

than the representations, warranties and covenants contained and memorialized in such

documents. Except as otherwise provided herein, each Party shall bear its own costs.

       7.10    Each counsel or other Person executing this Stipulation or its exhibits on behalf of

any Party hereby warrants that such Person has the full authority to do so.

       7.11    This Stipulation shall be binding upon, and inure to the benefit of, the successors

and assigns of the Parties and the Released Persons.

       7.12    The Court shall retain jurisdiction with respect to implementation and

enforcement of the terms of the Stipulation, and the Parties submit to the jurisdiction of the Court

for purposes of implementing and enforcing the Settlement embodied in the Stipulation.

       7.13    This Stipulation is the product of joint draftsmanship by the Parties and their

lawyers after good-faith, arm’s-length negotiation, so that no inference shall be had or made

against any Party as to the draftsmanship of this Stipulation.

       7.14    This Stipulation and the exhibits attached hereto shall be considered to have been

negotiated, executed and delivered, and to be wholly performed, in the State of New York and

the rights and obligations of the Parties to this Stipulation shall be construed and enforced in

accordance with, and governed by, the internal, substantive laws of the State of New York

without giving effect to that state’s choice-of-law principles.

       7.15    This Stipulation may be executed in counterparts by facsimile, email, or original

signature by any of the signatories hereto and as so executed shall constitute one agreement.




                                                 26
      Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 28 of 61



       7.16    All agreements made and orders entered during the course of the Derivative

Action relating to the confidentiality of information shall survive this Stipulation.

       7.17    Nothing in this Stipulation, or the negotiations or proceedings relating to the

Settlement, is intended to or shall be deemed to constitute a waiver of an applicable privilege or

immunity, including, without limitation, the attorney-client privilege, the joint defense privilege,

the accountants’ privilege, or work product immunity; further, all information and documents

transmitted between counsel for the Parties in connection with the Settlement shall be kept

confidential and shall be inadmissible in any proceeding in any U.S. federal or state court or

other tribunal or otherwise, in accordance with Rule 408 of the Federal Rules of Evidence as if

such Rule applied in all respects in any such proceeding or forum.

       7.18    Without further order of the Court, the Parties may agree to reasonable extensions

of time to carry out any of the provisions of this Stipulation.

       IN WITNESS WHEREOF, the Parties have caused the Stipulation to be executed by their

duly authorized attorneys and dated February 3, 2020.




                                [SIGNATURE PAGES FOLLOW]




                                                 27
Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 29 of 61
Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 30 of 61
Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 31 of 61
Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 32 of 61
Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 33 of 61




     Exhibit A
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 34 of 61
Exhibit A to the Stipulation


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                        )
TOM MILLIKEN, derivatively on behalf of                 ) No. 18-CV-1757 (VEC)
HOSPITALITY INVESTORS TRUST, INC.,                      )
                                                        )
                         Plaintiff,                     )
                                                        )
      v.                                                )
                                                        )
AMERICAN REALTY CAPITAL HOSPITALITY                     )
ADVISORS, LLC, AMERICAN REALTY                          )
CAPITAL HOSPITALITY PROPERTIES, LLC,                    )
AMERICAN REALTY CAPITAL HOSPITALITY                     )
GRACE PORTFOLIO, LLC, AR CAPITAL, LLC,                  )
AR GLOBAL INVESTMENTS, LLC, NICHOLAS                    ) [PROPOSED] ORDER GRANTING
S. SCHORSCH, WILLIAM M. KAHANE, PETER                   ) PLAINTIFF’S UNOPPOSED MOTION
M. BUDKO, EDWARD M. WEIL, BRIAN S.                      ) FOR PRELIMINARY APPROVAL OF
BLOCK, JONATHAN P. MEHLMAN, EDWARD                      ) DERIVATIVE SETTLEMENT AND
T. HOGANSON, STANLEY R. PERLA, ABBY                     )      APPROVAL OF NOTICE
M. WENZEL, AND ROBERT H. BURNS,                         )
                                                        )
                           Defendants,                  )
                                                        )
        -and-                                           )
                                                        )
HOSPITALITY INVESTORS TRUST, INC.,                      )
                                                        )
                               Nominal Defendant.       )
                                                        )
                                                        )
                                                        )


     [PROPOSED] ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
           PRELIMINARY APPROVAL OF DERIVATIVE SETTLEMENT
                       AND APPROVAL OF NOTICE

         WHEREAS, the Parties have made an application, pursuant to Federal Rule of Civil

Procedure 23.1, for an Order (i) preliminarily approving the settlement (“Settlement”) of the

above-captioned action (“Derivative Action”), in accordance with the Stipulation and Agreement

of Settlement, Compromise, and Release dated February 3, 2020 (“Stipulation”), which, together

                                                    1
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 35 of 61
Exhibit A to the Stipulation


with the exhibits attached thereto, sets forth the terms and conditions for the proposed Settlement

and dismissal of the Derivative Action with prejudice, upon the terms and conditions set forth

therein; (ii) approving the content and the means of distribution of the Notice and the Summary

Notice; and (iii) setting a date for the Settlement Hearing before the Court to determine whether

the proposed Settlement should be finally approved; and

         WHEREAS, all capitalized terms contained herein shall have the same meanings as set

forth in the Stipulation (except for those capitalized terms otherwise defined herein); and

         WHEREAS, the Court having considered the Stipulation and the Exhibits attached thereto;

NOW, THEREFORE, IT IS HEREBY ORDERED:

         1.       The Court hereby preliminarily approves the Settlement and Stipulation, as set forth

therein and the exhibits attached thereto, as fair, reasonable and adequate, subject to the Settlement

Hearing as provided herein.

         2.       For the purposes of the proposed Settlement only, the Court preliminarily finds that

the Derivative Action was properly brought as a derivative action for and on behalf of Hospitality

Investors Trust, Inc. (“HIT” or “Company”), and that the Plaintiff has fairly and adequately

represented the interests of HIT’s other stockholders in enforcing the rights of HIT.

         3.       Plaintiff’s Counsel is authorized to act on behalf of current HIT stockholders with

respect to all acts required by the Stipulation or such other acts that are reasonably necessary to

consummate the Settlement set forth in the Stipulation.

         4.       A hearing (the “Settlement Hearing”) shall be held before this Court on

_____________, 2020 at ________, at the United States District Court for the Southern District

of New York, Courtroom 443, located at 40 Foley Square, New York, New York 10007, to

determine: (i) whether the Settlement on the terms and conditions provided for in the Stipulation



                                                   2
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 36 of 61
Exhibit A to the Stipulation


is fair, reasonable, and adequate to HIT and HIT’s stockholders and should be granted final

approval by the Court pursuant to Federal Rule of Civil Procedure 23.1; (ii) to determine whether

a Final Order and Judgment as provided for in Paragraph 1.25 of the Stipulation and in the form

attached thereto, should be entered herein; and, (iii) whether to award Plaintiff’s Counsel the

Proposed Fee Award, including the contribution award for Plaintiff as set forth in Paragraph 5.1

of the Stipulation.

         5.       The Court reserves the right to: (i) approve the Settlement at or after the Settlement

Hearing with such modification(s) as may be consented to by the Parties and without further notice

to current HIT stockholders; and (ii) adjourn the Settlement Hearing without further notice to

current HIT stockholders.

         6.       The Court approves, as to form and content, the Notice and the Summary Notice

attached as Exhibits C and D, respectively, to the Stipulation, and finds that the distribution of the

Notice and Summary Notice substantially in the manner and form set forth in the Stipulation meets

the requirements of Federal Rule of Civil Procedure 23.1 and due process, and is the best notice

practicable under the circumstances and shall constitute due and sufficient notice to all persons

entitled thereto. Non-material changes to the form of Notices may be made upon agreement by the

Parties without further approval of the Court.

         7.       Not later than fifteen (15) calendar days following entry of this Order, HIT shall (a)

issue and file with the Securities and Exchange Commission (“SEC”) a Form 8-K disclosing the

Notice (attached as Exhibit C to the Stipulation); and (b) post the Notice and Stipulation on the

Investor Relations portion of HIT’s website.




                                                    3
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 37 of 61
Exhibit A to the Stipulation


         8.       Not later than fifteen (15) calendar days after the entry of this Order, HIT shall

arrange for publication of the Summary Notice (Exhibit D to the Stipulation) to occur once, within

20 calendar days of entry of the Preliminary Approval Order, via Business Wire.

         9.       The Company or its successors shall pay all costs and expenses incurred in

providing the Notice and publishing the Summary Notice, irrespective of whether the Court

approves the Settlement, and in no event shall Plaintiff or Plaintiff’s Counsel be responsible for

any such costs or expenses, irrespective of the outcome of the Settlement approval process.

         10.      Not later than thirty (30) calendar days prior to the Settlement Hearing: Plaintiff

and Plaintiff’s Counsel shall file with the Court their motion seeking final approval of the

Settlement (which will include a declaration or affidavit from the Company that the Notice has

been made and Summary Notice published in accordance with paragraphs 7 and 8 herein), and the

award of attorneys’ fees and expenses.

         11.      No later than fourteen (14) calendar days prior to the Settlement Hearing, any

current HIT stockholder may appear and show cause, if he, she, or it believes that there is any

reason why the Settlement should not be granted final approval as fair, reasonable, and adequate,

or why an award of fees and expenses should not be made to Plaintiff’s Counsel, and/or why a

contribution award of $2,500 should not be made to the Plaintiff by filing with the Clerk of the

Court and delivering by hand or sending by first class mail to Plaintiff’s Counsel, Company

Counsel, and Representative Defendants’ Counsel (as set forth in the Notice), a written objection

to the Settlement setting forth:

         (a) proof of current ownership of HIT common stock, including the number of shares of
             HIT common stock currently owned and the date of the stockholder’s purchase of
             those shares;

         (b) the stockholder’s name, address, and telephone number;



                                                   4
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 38 of 61
Exhibit A to the Stipulation




         (c) a statement of the objection and the basis of the objection; and

         (d) any and all documentation or evidence in support of such objection, and the identities
             of any witnesses the current HIT stockholder intends to call at the Settlement Hearing.


Any such objections must be filed with the Court and received by the designated counsel no later

than fourteen (14) calendar days prior to the Settlement Hearing. Plaintiff’s Counsel shall

promptly e-mail all counsel of record in the Derivative Action copies of any objections received.

         12.      Any current HIT stockholder who does not make his, her, or its objection in the

manner provided for herein shall be deemed to waived such objection and shall forever be

foreclosed from making any objection to the fairness, reasonableness, or adequacy of the

Settlement, the Proposed Fee Award, and the contribution award, unless otherwise ordered by the

Court, but shall otherwise be bound by the Final Order and Judgment to be entered and the releases

to be given.

         13.      Not later than seven (7) calendar days prior to the Settlement Hearing, Plaintiff and

Plaintiff’s Counsel shall file with the Court their reply papers in further support of final approval

of the Settlement.

         14.      If the Settlement provided for in the Stipulation shall be approved by the Court

following the Settlement Hearing, the Court shall enter a Final Order and Judgment substantially

in the form attached to the Stipulation as Exhibit B.

         15.      If the Stipulation is disapproved, cancelled, breached, or terminated pursuant to the

terms of the Stipulation or Final Order and Judgment otherwise fails to occur, then the Parties shall

be restored to their respective positions in the Derivative Action as of the date immediately

preceding the date of the Stipulation, unless the Parties mutually agree in writing to proceed with

the Stipulation, and consistent with the applicable evidentiary rules, neither the existence of the

                                                    5
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 39 of 61
Exhibit A to the Stipulation


Stipulation nor its contents shall be admissible in evidence or shall be referred to for any purpose

in the Derivative Action or in any other proceeding; and the Stipulation shall not be deemed to

prejudice in any way the respective positions of the Parties with respect to the Derivative Action

or any other action.

         16.      The entry of Judgment by the Court and the finality of any such judgment is not

conditioned upon the approval of an award of attorneys’ fees, costs and/or expenses to the

Plaintiff’s Counsel, either at all or in any particular amount, by the Court.

         17.      Pending a final determination of whether the Settlement should receive final

approval, all proceedings in the Derivative Action and all further activity between the Parties

regarding or directed toward the Derivative Action, save for those activities and proceedings

relating to this Stipulation and the Settlement, shall be stayed.

         18.      The Court retains jurisdiction to consider all further applications arising out of or

connected with the proposed Settlement.

IT IS SO ORDERED.

Dated:_________________________                         __________________________________
                                                        Honorable Valerie E. Caproni
                                                        U.S. District Court Judge




                                                    6
Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 40 of 61




      Exhibit B
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 41 of 61
Exhibit B to the Stipulation


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                 )
TOM MILLIKEN, derivatively on behalf of                          )   No. 18-CV-1757 (VEC)
HOSPITALITY INVESTORS TRUST, INC.,                               )
                                                                 )
                         Plaintiff,                              )
                                                                 )
      v.                                                         )
                                                                 )
AMERICAN REALTY CAPITAL HOSPITALITY                              )
ADVISORS, LLC, AMERICAN REALTY                                   )
CAPITAL HOSPITALITY PROPERTIES, LLC,                             )
AMERICAN REALTY CAPITAL HOSPITALITY                              )
GRACE PORTFOLIO, LLC, AR CAPITAL, LLC,                           )
AR GLOBAL INVESTMENTS, LLC, NICHOLAS                             )     FINAL ORDER AND JUDGMENT
S. SCHORSCH, WILLIAM M. KAHANE, PETER                            )
M. BUDKO, EDWARD M. WEIL, BRIAN S.                               )
BLOCK, JONATHAN P. MEHLMAN, EDWARD                               )
T. HOGANSON, STANLEY R. PERLA, ABBY                              )
M. WENZEL, AND ROBERT H. BURNS,                                  )
                                                                 )
                           Defendants,                           )
                                                                 )
        -and-                                                    )
                                                                 )
HOSPITALITY INVESTORS TRUST, INC.,                               )
                                                                 )
                               Nominal Defendant.                )
                                                                 )
                                                                 )
                                                                 )


                           [PROPOSED] FINAL ORDER AND JUDGMENT

         This matter came before the Court for hearing on __________________, 2020

(“Settlement      Hearing”)        pursuant   to    the       Preliminary   Approval   Order   entered   on

__________________, 2020 (“Order”) on the: (i) application of the Parties for final approval of

the settlement (“Settlement”) set forth in the Stipulation and Agreement of Settlement,

Compromise, and Release dated February 3, 2020 (“Stipulation”), and (ii) Plaintiff’s application

                                                          1
Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 42 of 61




      Exhibit B
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 43 of 61
Exhibit B to the Stipulation


for a fee and expenses award (“Fee Application”). Due and adequate notice having been given to

current stockholders of Hospitality Investors Trust, Inc. (“HIT” or “Company”), as required in the

Order, and the Court having considered all relevant papers and proceedings and otherwise being

fully informed and good cause appearing, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that:

           1.     This Final Order and Judgment incorporates by reference the definitions in the

Stipulation, and all capitalized terms contained herein shall have the same meanings as set forth in

the Stipulation unless otherwise defined herein.

           2.     This Court has jurisdiction over the subject matter of the Derivative Action, and all

matters relating to the Settlement of the Derivative Action, as well as personal jurisdiction over all

Parties.

           3.     The Court finds that the notice of the Settlement given to current HIT stockholders,

in the form of (i) the Company’s filing of a Form 8-K with the Securities and Exchange

Commission (“SEC”) disclosing the proposed Settlement and including the Notice of Settlement

of Stockholder Derivative Litigation (“Notice”) as an exhibit, (ii) the Company’s posting of the

Notice on the Investor Relations portion of the Company’s website, and (iii) the Company’s

publication of the Summary Notice via the Business Wire, was the best notice practicable under

the circumstances and fully satisfied the requirements of Federal Rule of Civil Procedure 23.1 and

the requirements of due process.

           4.     Based on the record in the Derivative Action, each of the provisions of Federal Rule

of Civil Procedure 23.1 has been satisfied and the Derivative Action has been properly maintained

according to the provisions of Rule 23.1.




                                                    2
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 44 of 61
Exhibit B to the Stipulation


         5.       The Court finds that the Stipulation and Settlement are fair, reasonable, and

adequate as to each of the Parties, and hereby finally approves the Stipulation and Settlement in

all respects, and orders the Parties to perform the terms of the Settlement set forth in the Stipulation

to the extent the Parties have not already done so.

         6.       This Final Order and Judgment, the facts and terms of the Stipulation, including

any exhibits attached thereto, all proceedings in connection with the Settlement, and any act

performed or document executed pursuant to or in furtherance of the Stipulation or the Settlement,

shall not be deemed or construed as a presumption, concession, or admission by any Party of any

fault, liability, or wrongdoing, or lack of merit as to any facts or claims alleged or asserted in the

Derivative Action or in any other action or proceeding, and shall not be interpreted, construed,

deemed, invoked, offered, or received into evidence or otherwise used by any person in the

Derivative Action or in any other action or proceeding, whether civil, criminal, or administrative,

except in connection with any proceeding to enforce the terms of the Settlement; provided,

however, that the Released Persons may refer to the Settlement, the Stipulation, and the Final

Order and Judgment, and may file the Stipulation and/or this Final Order and Judgment, in any

action to effectuate the liability protections granted them thereunder, including, without limitation,

to support a defense or claim based on principles of res judicata, collateral estoppel, full faith and

credit, release, standing, good faith settlement, judgment bar or reduction or any other theory of

claim preclusion or issue preclusion or similar defense or claim under U.S. federal or state law or

foreign law.

         7.       This Final Order and Judgment is binding on the Parties and Released Persons, as

well as their successors and assigns, and shall have preclusive effect in all pending and future

lawsuits or other proceedings maintained by or on behalf of the Parties or HIT stockholders.



                                                   3
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 45 of 61
Exhibit B to the Stipulation


         8.       The Derivative Action, all claims contained therein, and any other Settled Claims,

are hereby ordered as fully, finally, and forever compromised, settled, released, discharged, and

dismissed on the merits and with prejudice as to all Defendants by virtue of the proceedings herein

and this Final Order and Judgment. The Parties shall bear their own fees, costs and/or expenses

except as provided in Paragraph 14 herein and as otherwise provided in the Stipulation or Order.

         9.       Upon the Effective Date, the Releasing Persons shall be deemed to have, and by

operation of this Final Order and Judgment shall: (i) have, fully, finally, and forever released,

relinquished, and discharged the Released Persons from the Settled Claims; (ii) have waived and

relinquished, to the fullest extent permitted by law, the provisions, rights, and benefits of any state,

federal or foreign law or principle of common law, which may have the effect of limiting the

foregoing release; and (iii) as to the Settled Claims, the Releasing Persons expressly waive any

protections afforded by California Civil Code Section 1542 and any and all provisions, rights, and

benefits conferred by any U.S. federal law or any law of any state or territory of the United States,

or principle of common law or foreign law, which is similar, comparable, or equivalent in effect

to California Civil Code Section 1542, as provided for in Paragraph 3.2 of the Stipulation.

         10.      Upon the Insurers’ payment of the Stipulating Defendants Monetary Settlement

Amount, the AR Defendants shall be deemed to have, and by operation of this Final Order and

Judgment shall have, fully, finally, and forever released, relinquished and discharged their right to

further coverage under the Insurance Policies and/or their right to indemnification or contribution

under applicable law, or applicable agreement, with respect to the AR Stock Settlement

Consideration only.

         11.      Upon the Effective Date, the Defendants and the Released Persons shall be deemed

to have, and by operation of the Final Order and Judgment shall have, fully, finally, and forever



                                                   4
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 46 of 61
Exhibit B to the Stipulation


released, relinquished, and discharged the Releasing Persons, the other Released Persons, and the

other Defendants from all claims, debts, demands, rights, or causes of action or liabilities, whether

known or unknown, arising out of, relating to, or in connection with the institution, prosecution,

assertion, settlement, or resolution of the Derivative Action or the Settled Claims, the investigation

conducted by or on behalf of the SLC, and the preparation, dissemination and filing of the SLC

Report, provided however that except as set forth in Section 3.3 this provision in no way limits

any right to advancement and/or indemnification under any applicable agreement or applicable

law that may be available to the Released Persons and Defendants.

         12.      Nothing set forth herein will in any way invalidate, impair, restrict, or modify the

validity or scope of the Mutual Waiver and Release dated March 31, 2017, entered into by the

Company and certain of the AR Defendants, among others.

         13.      Nothing set forth herein will in any way impair or restrict the rights of the Releasing

Persons or Released Persons to enforce the terms of the Stipulation, the Preliminary Approval

Order, this Final Order and Judgment and/or the Fee Award.

         14.      The Court approves an award in the amount of $2,250,000 (“Court-Approved Fee

Award”) consisting of: (i) attorneys’ fees to compensate Plaintiff’s Counsel for their services in

connection with achieving the Settlement described in this Stipulation, which the SLC and

Company acknowledged conferred a substantial benefit on the Company; (ii) a case contribution

award in the amount of $2,500 to Plaintiff for Plaintiff’s efforts incurred in bringing the Derivative

Action; and (iii) reimbursement of reasonable litigation expenses incurred by Plaintiff’s Counsel

in this action. The Court-Approved Fee Award shall be paid to Plaintiff’s Counsel in accordance

with the Stipulation and Plaintiff’s Counsel shall pay $2,500 from such amount to the Plaintiff.




                                                    5
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 47 of 61
Exhibit B to the Stipulation


         15.      No proceedings or Court order with respect to the award of attorneys’ fees, costs,

and/or expenses to Plaintiff’s Counsel shall in any way disturb or affect this Final Order and

Judgment (including precluding the Order and Judgment from becoming Final or otherwise being

entitled to preclusive effect), and any such proceedings or Court order shall be considered separate

from this Final Order and Judgment.

         16.      Without affecting the finality of this Final Order and Judgment in any way, this

Court hereby retains continuing jurisdiction over the Derivative Action and the parties to the

Stipulation to enter any further orders as may be necessary to effectuate the Stipulation, the

Settlement provided for therein, and the provisions of this Final Order and Judgment.

         17.      This Final Order and Judgment is a final, appealable judgment and should be

entered forthwith by the Clerk in accordance with Rule 58 of the Federal Rules of Civil Procedure.

                                                       IT IS SO ORDERED:



                                                       ____________________________________
                                                       Honorable Valerie E. Caproni
                                                       U.S. District Court Judge




                                                  6
Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 48 of 61




      Exhibit C
               Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 49 of 61
Exhibit C to the Stipulation


                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                      )
        TOM MILLIKEN, derivatively on behalf of       )   No. 18-CV-1757 (VEC)
        HOSPITALITY INVESTORS TRUST, INC.,            )
                                                      )
                               Plaintiff,             )
                                                      )
              v.                                      )
                                                      )
        AMERICAN REALTY CAPITAL HOSPITALITY           )
        ADVISORS, LLC, AMERICAN REALTY                )
        CAPITAL HOSPITALITY PROPERTIES, LLC,          )
        AMERICAN REALTY CAPITAL HOSPITALITY           )
        GRACE PORTFOLIO, LLC, AR CAPITAL, LLC,        )
        AR GLOBAL INVESTMENTS, LLC, NICHOLAS          )
        S. SCHORSCH, WILLIAM M. KAHANE, PETER         )
        M. BUDKO, EDWARD M. WEIL, BRIAN S.            )
        BLOCK, JONATHAN P. MEHLMAN, EDWARD            )
        T. HOGANSON, STANLEY R. PERLA, ABBY           )
        M. WENZEL, AND ROBERT H. BURNS,               )
                                                      )
                                 Defendants,          )
                                                      )
               -and-                                  )
                                                      )
        HOSPITALITY INVESTORS TRUST, INC.,            )
                                                      )
                                 Nominal Defendant.   )
                                                      )
                                                      )
                                                      )

             NOTICE OF SETTLEMENT OF STOCKHOLDER DERIVATIVE LITIGATION

        TO:     ALL CURRENT RECORD HOLDERS AND BENEFICIAL OWNERS OF
                HOSPITALITY INVESTORS TRUST, INC. (“HIT” OR THE “COMPANY”)
                STOCK (“CURRENT HIT STOCKHOLDERS”)

        PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS
        WILL BE AFFECTED BY THE LEGAL PROCEEDINGS IN THIS LITIGATION.

        THIS NOTICE RELATES TO A PROPOSED SETTLEMENT OF A STOCKHOLDER
        DERIVATIVE LITIGATION AND CONTAINS IMPORTANT INFORMATION REGARDING
        YOUR RIGHTS. THIS IS A “DERIVATIVE ACTION” NOT A “CLASS ACTION.” THUS,
                 Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 50 of 61
Exhibit C to the Stipulation


        THE SETTLEMENT PROVIDES FOR PAYMENTS DIRECTLY TO HIT AND THERE
        IS NO CLAIM FORM FOR COMPANY STOCKHOLDERS TO FILL OUT.

            I.      Purpose of this Notice

            Pursuant to an Order of the United States District Court for the Southern District of New York
        (the “Court”), dated __________, 2020 (the “Preliminary Approval Order”), this Notice is to
        inform you of: (i) the existence of this derivative action (the “Derivative Action”); and (ii) the
        proposed settlement (the “Settlement”) of the Derivative Action, as provided for in the Stipulation
        and Agreement of Settlement, Compromise, and Release dated February 3, 2020 (the
        “Stipulation”). This Notice describes the rights you may have in the Derivative Action and
        pursuant to the Stipulation and what steps you may take, but are not required to take, in relation to
        the Settlement.

            The terms of the Settlement are set forth in the Stipulation and only summarized in this Notice.
        The Settlement is subject to approval by the Court. A copy of the Stipulation may be obtained
        from the Investor Relations section of the Company’s website, www.hitreit.com, or by accessing
        the websites of Plaintiff’s Counsel or contacting them (see Section X below). The Stipulation is
        also filed with the Clerk of the Court.

            The Settlement provides for monetary settlement payments to HIT of $15,181,108.47 in the
        aggregate. The Settlement further requires certain Defendants to tender an aggregate of 83,504
        shares of Company common stock to HIT.

            Plaintiff and Plaintiff’s Counsel will make an application to the Court (“Fee Application”) for
        an award of fees and litigation expenses in the aggregate amount of $2,250,000 (“Proposed Fee
        Award”), which also includes a proposed $2,500 contribution award for Plaintiff. Any award of
        attorney’s fees, litigation expenses, and contribution award that the Court may award (“Court-
        Approved Fee Award”) will be paid by HIT.

            The Settlement also requires the Company to pay certain legal fees incurred by the Defendants
        in connection with this lawsuit, which the Company is legally required to pay.

            On _________ 2020, the Honorable Valerie E. Caproni, United States District Court for the
        Southern District of New York, Courtroom 443, located at 40 Foley Square, New York, New York
        10007, will hold the Settlement Hearing to, among other things: (i) determine whether the
        proposed Settlement is fair, reasonable and adequate; (ii) determine whether Judgment should be
        entered pursuant to the Stipulation; (iii) consider Plaintiff’s Counsel’s Fee Application; (iv)
        consider Plaintiff’s application for a contribution award; (v) consider any objections to the
        Settlement submitted in accordance with this Notice; and (vi) consider any other matters that may
        properly be brought before the Court in connection with the Settlement. The Court has the right to
        adjourn the Settlement Hearing without further notice.

           This Notice is not an expression of any opinion by the Court about the merits of any of
        the claims or defenses asserted by any party in this Derivative Action or the fairness or
        adequacy of the proposed Settlement.


                                                         2
                  Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 51 of 61
Exhibit C to the Stipulation


            II.      Background of the Derivative Action

            On February 26, 2018, Plaintiff, a HIT shareholder, initiated this Derivative Action asserting
        claims on behalf of the Company for breach of fiduciary duty, aiding and abetting breach of
        fiduciary duty, breach of contract, and unjust enrichment, and seeking declaratory judgment. The
        Derivative Action asserts claims against:
                • American Realty Capital Hospitality Advisors, LLC (HIT’s former “Advisor”);
                • American Realty Capital Hospitality Properties, LLC and American Realty Capital
                   Hospitality Grace Portfolio, LLC (together HIT’s former “Property Managers”);
                • AR Capital, LLC and AR Global Investments, LLC (together, “AR Capital” and
                   collectively with the Advisor and Property Managers, the “AR Entity Defendants”);
                • Nicholas S. Schorsch (“Schorsch”), William M. Kahane (“Kahane”), Peter M. Budko
                   (“Budko”), Edward M. Weil (“Weil”), and Brian S. Block (“Block” and collectively
                   with Schorsch, Kahane, Budko, and Weil the “AR Individual Defendants” and together
                   with the AR Entity Defendants, the “AR Defendants”);
                • Stanley R. Perla (“Perla”), Abby M. Wenzel (“Wenzel”), and Robert H. Burns (“Burns”
                   and collectively with Perla, Wenzel, and Burns, the “Independent Director
                   Defendants”);
                • Edward T. Hoganson (“Hoganson”); and,
                • Jonathan P. Mehlman (“Mehlman”).

             Prior to filing of the Derivative Action, Plaintiff made a demand upon HIT’s Board, through
        a letter dated July 14, 2017, demanding that the Board investigate and take action to remedy alleged
        breaches of fiduciary duty related to certain events including: (1) the November 11, 2015
        amendment to the advisory agreement between the Company and Advisor (“Advisory
        Agreement”) pursuant to which the Company would make payments of asset management fees to
        the Advisor in the form of cash rather than in the form of subordinated participation interests in
        the Company’s operating partnership; and (2) the Company’s entry into the “Framework
        Agreement” on January 13, 2017 pursuant to which the Company would make payments to the
        Advisor and to the Property Managers in connection with the termination of the Advisory
        Agreement and the Company’s internalization of the Company’s management function (“July
        2017 Demand”).

           Between August 2017 and December 2017, Plaintiff’s Counsel and the Company’s counsel
        had meetings and other communications relating to the July 2017 Demand, and the Company
        provided Plaintiff’s Counsel with non-public documents, subject to a non-disclosure agreement.

            On December 12, 2017, Plaintiff sent a second demand letter through which Plaintiff
        demanded that the Board investigate and take action to remedy alleged breaches of fiduciary duty
        related to the Company’s property management arrangements with the Property Managers, which
        Plaintiff contended were improper (“December 2017 Demand”).

            On February 26, 2018, Plaintiff initiated the Derivative Action by filing the initial complaint
        with the Court. Subsequently, on March 15, 2018, a second Company stockholder, Dr. Stuart
        Wollman (“Wollman”), sent a demand letter to the Board which generally restated many of the
        claims asserted in the Derivative Action (“Wollman Demand Letter”).

                                                         3
               Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 52 of 61
Exhibit C to the Stipulation



            On March 21, 2018 and May 1, 2018, the Board adopted resolutions forming a Special
        Litigation Committee (“SLC”) vested with the authority to investigate the allegations made in
        connection with the July 2017 Demand and December 2017 Demand, the Derivative Action, and
        the Wollman Demand Letter, and to evaluate whether the Company should allow the claims
        asserted in the Derivative Action to proceed, to prepare any reports, and take such other actions
        that the SLC deemed appropriate in its sole authority.

            Between May 2018 and October 2019, the SLC with the assistance of independent counsel,
        conducted investigations into such allegations, including collecting and reviewing documents from
        the Company and conducting 19 separate interviews with 10 individuals. On October 11, 2019,
        the SLC issued its 147-page report (“SLC Report”) and submitted the SLC Report to the Court.
        In sum, the SLC determined that: (i) it was appropriate to pursue certain claims asserted in the
        Derivative Action against Schorsch, Kahane, Budko, Weil, Block, the Advisor, the Property
        Managers, and AR Capital; and (ii) that it was not appropriate to pursue claims against Hoganson,
        Perla, Wenzel, or Burns. The SLC also determined it was appropriate to pursue certain claims
        against Mehlman. Prior to issuance of the SLC Report, the SLC negotiated a settlement-in-
        principle with Mehlman.

                Between June 2019 and December 2019, Plaintiff’s Counsel engaged in extensive
        settlement discussions concerning a potential resolution of the Derivative Action with counsel for
        all Defendants other than Mehlman, namely the AR Defendants, the Independent Director
        Defendants, and Hoganson (collectively the “Stipulating Defendants”). Two separate in-person
        mediation sessions were held: one with the Honorable James R. Epstein (retired), a JAMS
        mediator, on September 11, 2019, and one with Lawrence W. Pollack, Esquire, a JAMS mediator,
        on November 8, 2019. Following the November 8, 2019 mediation session, the parties engaged
        in frequent and intensive settlement discussions using the services of Mr. Pollack. On December
        27, 2019, after months of extensive discussions, arm’s-length negotiations, participation in in-
        person and telephonic mediation sessions, and exchange of settlement proposals and counter-
        proposals, Plaintiff reached an agreement-in-principle with the Stipulating Defendants.

              The Settlement includes the settlement terms that Plaintiff negotiated with the Stipulating
        Defendants and the settlement terms that the SLC negotiated with Mehlman, the current CEO of
        the Company.

                On January 29, 2020, Wollman filed a complaint in the Court, designating it as a related
        case to this Action, captioned Stuart Wollman v. Hospitality Investors Trust, Inc., Civil Action No.
        1:20-cv-00798 (S.D.N.Y.)(“Wollman Complaint”).

            III.    Why is there a Settlement?

            The Court has not decided in favor of the Defendants or the Plaintiff.

           Plaintiff, with the concurrence of the Company and the SLC, has agreed to settle the Derivative
        Action with the Defendants pursuant to the terms and conditions of the Stipulation, subject to
        Court approval. The Settlement was reached after considering: (a) the substantial benefits

                                                         4
               Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 53 of 61
Exhibit C to the Stipulation


        provided under the proposed Settlement; (b) the uncertain outcome and the risk of any litigation,
        especially in complex actions such as the Derivative Action, including the difficulties and delays
        inherent in such litigation, and the defenses to the claims alleged in the Derivative Action; (c) the
        desirability of permitting the Settlement to be consummated as provided by the terms of the
        Stipulation; and (d) Plaintiff’s Counsel extensive investigation into the law and facts underlying
        the claims, which included (i) inspecting, reviewing, and analyzing the Company’s SEC filings
        and public documents; (ii) reviewing and analyzing all Company formation documents and
        contracts with the Company’s affiliates, including the Company’s insurance policies; (iii)
        researching and briefing the applicable law and the potential defenses thereto; (iv) reviewing and
        analyzing the Company’s production of documents in response to the July 2017 Demand and
        December 2017 Demand, including non-public documents; (v) reviewing and analyzing the SLC
        Report, its findings and documents in connection therewith; and (vi) participating in meetings and
        discussions with Company representatives and counsel for Stipulating Defendants, including
        participating in two in-person mediation sessions and drafting, reviewing, and exchanging briefs
        and other documents outlining the parties’ respective positions in this Derivative Action.

            The Defendants have denied, and continue to deny, each and every claim and contention
        alleged or asserted in the Derivative Action, July 2017 Demand, December 2017 Demand,
        Wollman Demand Letter, and SLC Report, and affirm that they have acted properly, lawfully, and
        in full accord with their fiduciary duties, to the extent they owed any such duties to HIT, and other
        legal obligations, at all times. Further, the Defendants have denied expressly, and continue to
        deny, all allegations of wrongdoing, fault, liability, or damage against them arising out of any of
        the conduct, statements, acts or omissions alleged, or that could have been alleged, in the
        Derivative Action, July 2017 Demand, December 2017 Demand, Wollman Demand Letter, and
        SLC Report, and deny that they ever committed or attempted to commit any violations of law, any
        breach of fiduciary duty owed to the Company or its stockholders, or any wrongdoing whatsoever.
        The AR Defendants further expressly maintain that all of the Settled Claims were barred by broad
        mutual releases entered between the AR Defendants and the Company in 2017, and that there is
        no basis to vitiate those binding releases. The Defendants agreed to enter into the Stipulation
        solely to eliminate the burden, disruption, and distraction inherent in further litigation. Had the
        terms of this Stipulation not been reached, the Defendants would have continued to contest
        vigorously the allegations in the Derivative Actions, and the Defendants maintain that they had
        and have meritorious defenses to all claims alleged or claims that could have been alleged in the
        Derivative Action, July 2017 Demand, December 2017 Demand, Wollman Demand Letter, and
        SLC Report.

            IV.     The Settlement

            The Settlement requires the Stipulating Defendants to cause their insurers (the “Insurers”) to
        make a cash settlement payment to HIT of $14,931,108.47 (“Stipulating Defendants Monetary
        Settlement Amount”). The Settlement also requires the AR Entity Defendants to tender 66,555
        shares of Company common stock to HIT (“AR Stock Settlement Consideration”).

           The Settlement further requires Mehlman to make a cash settlement payment to HIT of
        $250,000 and to tender 16,949 shares of Company common stock to HIT. As noted above, a



                                                         5
                 Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 54 of 61
Exhibit C to the Stipulation


        settlement-in-principle with Mehlman was reached about six months before the settlement with
        the AR Defendants.

            V.       Dismissal and Releases

            The Derivative Action and the Settled Claims (defined below) will be dismissed with prejudice
        as to the Defendants upon the occurrence of the Effective Date (defined below). The full terms of
        the release and discharge of the claims are set forth in the Stipulation. The following is only a
        summary of the important terms used in the Settlement releases:

            •    “Releasing Persons” means Plaintiff, Plaintiff’s Counsel, the Company, the SLC, the
                 SLC’s Counsel, and their corporate families, parent entities, controlling persons,
                 associates, affiliates, operating partnerships, or subsidiaries, and each and all of their
                 respective past or present officers, directors, stockholders, principals, representatives,
                 employees, attorneys, financial or investment advisors, consultants, accountants,
                 investment bankers, commercial bankers, entities providing fairness opinions,
                 underwriters, brokers, dealers, advisors or agents, heirs, executors, trustees, general or
                 limited partners or partnerships, limited liability companies, members, investors, joint
                 ventures, personal or legal representatives, estates, administrators, predecessors,
                 successors, or assigns, and any other person or entity acting by, through, under, on behalf
                 of, or in concert with any of them.

            •    “Released Persons” means any and all Defendants and any of their families, corporate
                 families, parent entities, controlling persons, associates, affiliates, or subsidiaries, and each
                 and all of their respective past or present, officers, directors, stockholders, principals,
                 representatives, employees, attorneys, financial or investment advisors, consultants,
                 accountants, investment bankers, commercial bankers, entities providing fairness opinions,
                 underwriters, brokers, dealers, advisors or agents, heirs, executors, trustees, general or
                 limited partners or partnerships, limited liability companies, members, investors, joint
                 ventures, personal or legal representatives, estates, administrators, predecessors,
                 successors, or assigns.

            •    “Settled Claims” means any claims, demands, rights, actions, causes of action, liabilities,
                 damages, losses, obligations, judgments, duties, suits, costs, expenses, matters, and issues
                 known or unknown, contingent or absolute, suspected or unsuspected, disclosed or
                 undisclosed, liquidated or unliquidated, matured or unmatured, accrued or unaccrued,
                 apparent or unapparent, that have been or could have been asserted by, through, under, on
                 behalf of, or in concert with a Releasing Person, in any court, tribunal, or proceeding
                 (including but not limited to any claims arising under federal, state, foreign, or common
                 law, including the federal securities laws and any state disclosure law), that the Releasing
                 Persons ever had, now have, or may have had against Released Persons by reason of,
                 arising out of, relating to or in connection with the acts, events, facts, matters, transactions,
                 occurrences, statements, or representations, or any other matter whatsoever set forth in or
                 otherwise related, directly or indirectly to the allegations in: (1) the Derivative Action, (2)
                 the July 2017 Demand and December 2017 Demand; (3) the Wollman Demand Letter; and
                 (4) the allegations and findings in the SLC Report.

                                                            6
                Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 55 of 61
Exhibit C to the Stipulation



            •   “Effective Date” means the latter of the date on which the order of the Court (a) approving
                the Settlement, (b) dismissing the Derivative Action with prejudice as to the Defendants,
                or (c) dismissing the Wollman Complaint pursuant to Federal Rule Civil Procedure 12 with
                prejudice as to HIT and the Defendants who are named in the Wollman Complaint (subject
                to any agreement among the Parties to waive this condition (c)), becomes Final.

        The following provides a summary of the terms of the Settlement:

            •   Upon the Effective Date, the Releasing Persons shall be deemed to have, and by operation
                of the Final Order and Judgment shall have, fully, finally, and forever released,
                relinquished, and discharged the Released Persons from the Settled Claims. The Releasing
                Persons shall also be deemed to have waived and relinquished, to the fullest extent
                permitted by law, the provisions, rights, and benefits of any state, federal or foreign law or
                principle of common law, which may have the effect of limiting the release in accordance
                with the Stipulation.

            •   Upon the Insurers’ payment of the Stipulating Defendants Monetary Settlement Amount,
                the AR Defendants shall be deemed to have, and by operation of the Final Order and
                Judgment shall have, fully, finally, and forever released, relinquished and discharged their
                right to further coverage under their insurance policies, and/or their right to indemnification
                or contribution under applicable law or applicable agreement, with respect to the AR Stock
                Settlement Consideration only.

            •   Upon the Effective Date, the Defendants and the Released Persons shall be deemed to have,
                and by operation of the Final Order and Judgment shall have, fully, finally, and forever
                released, relinquished, and discharged the Releasing Persons, the other Released Persons,
                and the other Defendants from all claims, debts, demands, rights, or causes of action or
                liabilities, whether known or unknown, arising out of, relating to, or in connection with the
                institution, prosecution, assertion, settlement, or resolution of the Derivative Action or the
                Settled Claims, the investigation conducted by or on behalf of the SLC, and the preparation,
                dissemination and filing of the SLC Report, provided however that except as set forth in
                Section 3.3 of the Stipulation this provision in no way limits any right to advancement
                and/or indemnification under any applicable agreement or applicable law that may be
                available to the Released Persons and Defendants.

            •   As to the Settled Claims, upon the Effective Date, the Releasing Persons expressly waive
                any protections afforded by California Civil Code Section 1542, which provides:

                               A GENERAL RELEASE DOES NOT EXTEND TO
                               CLAIMS THAT THE CREDITOR OR RELEASING
                               PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN
                               HIS OR HER FAVOR AT THE TIME OF EXECUTING
                               THE RELEASE AND THAT, IF KNOWN BY HIM OR
                               HER, WOULD HAVE MATERIALLY AFFECTED HIS


                                                          7
                Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 56 of 61
Exhibit C to the Stipulation


                                 OR HER SETTLEMENT WITH THE DEBTOR OR
                                 RELEASED PARTY.

                  Upon the Effective Date, the Releasing Persons also expressly waive any and all
                  provisions, rights, and benefits conferred by any U.S. federal law or any law of any state
                  or territory of the United States, or principle of common law or foreign law, which is
                  similar, comparable, or equivalent in effect to California Civil Code Section 1542.

                  The Stipulation provides that the Releasing Persons acknowledge, and the HIT
                  stockholders shall be deemed by operation of the Final Order and Judgment to have
                  acknowledged, that the foregoing waiver was separately bargained for and is a key element
                  of the Settlement of which the release pursuant to the Stipulation is a part.

            •     Nothing set forth in the Stipulation will in any way invalidate, impair, restrict, or modify
                  the validity or scope of the Mutual Waiver and Release dated March 31, 2017, entered into
                  by the Company and certain of the AR Defendants, among others.

            •     Nothing set forth in the Stipulation will in any way impair or restrict the rights of the
                  Releasing Persons to enforce the terms of the Stipulation, the Preliminary Approval Order,
                  the Final Order and Judgment and/or the Fee Award.

            VI.      Plaintiff’s Counsel’s Fees and Expenses

            Plaintiff’s Counsel has not received any payment for work in connection with the Derivative
        Action, nor have they been reimbursed for out-of-pocket expenses. The SLC and Company
        acknowledge that Plaintiff’s Counsel’s work in connection with the Derivative Action conferred a
        substantial benefit on the Company. Accordingly, after extensive arm’s-length negotiations
        between the Company and SLC (on the one hand) and Plaintiff’s Counsel (on the other hand),
        including negotiations in which Mr. Pollack (the JAMS mediator) participated, the SLC and the
        Company agreed to pay Plaintiff’s Counsel $2,250,000 (“Proposed Fee Award”), which is
        inclusive of fees and litigation expenses and a $2,500 case contribution payment to the Plaintiff,
        subject to Court approval. The Defendants take no position on the Fee Application. The final
        approval of the Settlement is not conditioned on final resolution of the Fee Application.

            VII.     Defense Costs

            Pursuant to the Company’s Charter and Stipulation, the Company will continue to advance
        and/or indemnify all defense costs, including fees and expenses, incurred on or after December 1,
        2019. Pursuant to the Stipulation, the Defendants agree that any and all legal fees and costs
        beginning as of December 27, 2019 (the date that Plaintiff reached a settlement-in-principle with
        the Stipulating Defendants) will be incurred only if reasonably necessary to consummate the
        Settlement, effectuate and implement all terms and conditions of this Stipulation, and to
        accomplish the terms and conditions of the Stipulation.




                                                           8
               Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 57 of 61
Exhibit C to the Stipulation




            VIII. The Right to Object and be Heard at the Hearing

             Any Current HIT Stockholder may make an objection to the proposed Settlement and/or Proposed
        Fee Award and appear at the Settlement Hearing, at the stockholder’s own expense, individually or
        through counsel of the stockholder’s own choice. To do so, the Current HIT Stockholder must file a
        written objection with the Clerk of the Court and serve it by first class mail on Counsel for the Parties
        listed below, on or before [14 days prior to Hearing], 2020, setting forth:

                (1) proof of current ownership of HIT common stock, including the number of shares of HIT
                common stock currently owned and the date of the stockholder’s purchase of those shares;
                (2) the stockholder’s name, address and telephone number;
                (3) a statement of the objection and the basis of the objection; and,
                (4) any and all documentation or evidence in support of such objection, and the identities of
                any witnesses you intend to call at the Settlement Hearing.

                                                The Clerk’s Address:
                                                  Clerk of the Court
                                               U.S. DISTRICT COURT,
                                              SOUTHERN DISTRICT OF
                                                     NEW YORK
                                                    500 Pearl Street
                                                      Room 120
                                                New York, NY 10007


             Representative Counsel for             Counsel for Hospitality          Representative Counsel
                     Plaintiff:                      Investors Trust, Inc.:             for Defendants:

            Kimberly M. Donaldson-Smith                 David W. Heck                   Audra J. Soloway
            Chimicles Schwartz Kriner &               Proskauer Rose LLP              Paul, Weiss, Rifkind,
                Donaldson-Smith LLP                  Eleven Times Square             Wharton & Garrison LLP
             361 West Lancaster Avenue               New York, NY 10036            1285 Avenue of the Americas
                Haverford, PA 19041                 (212) 969-3000 (Phone)            New York, NY 10019
               (610) 642-8500 (Phone)                (212) 969-2900 (Fax)            (212) 373-3000 (Phone)
                (610) 649-3633 (Fax)                                                  (212) 492-0289 (Fax)


            Any Current HIT Stockholder who files and serves a timely, written objection in
        accordance with the instructions above, may appear at the Settlement Hearing either in person or
        through counsel retained at the objector’s expense. Any such objector need not attend the Settlement
        Hearing, however, in order to have the objection considered by the Court.
            Any party who does not timely file and serve a notice of intention to appear in accordance with
        the above shall be foreclosed from raising any objection to the Settlement and shall not be permitted
        to appear at the Settlement Hearing, except for good cause shown.



                                                           9
                 Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 58 of 61
Exhibit C to the Stipulation


            Any party who fails to object in the manner prescribed above will be deemed to have waived
        the right to object to any aspect of the proposed Settlement or the Proposed Fee Award or otherwise
        request to be heard (including the right to appeal) and will be forever barred from raising any
        objection or request to be heard in this or any other action or proceeding.

            IX.      Conditions for Settlement

            The Settlement is conditioned upon the occurrence of certain events described in the
        Stipulation, which requires, among other things:

            •     Entry by the Court of the Final Order and Judgment, substantially in the form of Exhibit B
                  attached thereto;
            •     The Final Order and Judgment becoming Final; and,
            •     The dismissal of the Wollman Complaint pursuant to Federal Rule Civil Procedure 12 with
                  prejudice as to HIT and the Defendants who are named in the Wollman Complaint
                  becoming Final.

           Unless otherwise agreed to by the Parties, if, for any reason, any one of the conditions
        described in the Stipulation is not met and the entry of the Final Order and Judgment does not
        occur, the Stipulation might be terminated and, if terminated, will become null and void.

            X.       Further Information

            There is additional information concerning the Settlement available in the Stipulation. You
        may inspect the Stipulation during business hours at the office of the Clerk of the Court, District
        Court for the Southern District of New York, 500 Pearl Street, Room 120, New York, New York
        10007. Or, inquiries or comments about the Settlement may be directed to the attention of
        Plaintiff’s Counsel as follows:

                  Nicholas E. Chimicles                           Paul D. Malmfeldt
                  Kimberly M. Donaldson-Smith                     Leslie A. Blau
                  CHIMICLES SCHWARTZ KRINER &                     BLAU & MALMFELDT
                  DONALDSON-SMITH LLP                             566 West Adams Street, Suite 600
                  361 West Lancaster Avenue                       Chicago, Illinois 60661-3632
                  Haverford, PA 19041                             Tel: (312) 443-1600
                  Tel: (610) 642-8500                             Fax: (312) 443-1665
                  Fax: (610) 649-3633                             Website: www.blau-malmfeldt.com
                  Website: www.chimicles.com                      Email: pmalmfeldt@blau-malmfeldt.com
                  Email: kmd@chimicles.com


                   PLEASE DO NOT CALL THE COURT OR CLERK FOR INFORMATION




                                                         10
Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 59 of 61




     Exhibit D
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 60 of 61
Exhibit D to Stipulation


                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK

TOM MILLIKEN, derivatively on behalf of                    )
HOSPITALITY INVESTORS TRUST, INC.,                         )
               Plaintiff,                                  ) No. 18-CV-1757 (VEC)
   v.                                                      )
                                                           )
AMERICAN REALTY CAPITAL HOSPITALITY                        )
ADVISORS, LLC, et al,                                      )
                 Defendants,                               )
    -and-                                                  )
                                                           )
HOSPITALITY INVESTORS TRUST, INC.,                         )
                Nominal Defendant.                         )


      SUMMARY NOTICE OF PROPOSED SETTLEMENT AND SETTLEMENT HEARING

TO:      ALL CURRENT RECORD HOLDERS AND BENEFICIAL OWNERS OF HOSPITALITY
         INVESTORS TRUST, INC. (“HIT” OR THE “COMPANY”) STOCK (“CURRENT HIT
         STOCKHOLDERS”)

YOU ARE HEREBY NOTIFIED THAT the Court has preliminarily approved a proposed Settlement
and dismissal of the above-captioned stockholder derivative action (the “Derivative Action”), that fully and
completely releases the claims of HIT stockholders asserted in the Derivative Action in exchange for the
cash payment to HIT of $15,181,108.47 and the tendering by certain Defendants of an aggregate of 83,504
shares of Company common stock to HIT. The cash payment to HIT will be reduced by any Court-awarded
attorneys’ fees and expenses to Plaintiff’s Counsel and contribution award to Plaintiff in recognition of the
substantial benefit they conferred on the Company in achieving the Settlement.

YOU ARE HEREBY FURTHER NOTIFIED THAT a hearing will be held on ________________,
2020, at ________ before the Honorable Valerie E. Caproni, United States District Judge, at the United
States District Court for the Southern District of New York, Courtroom 443, located at 40 Foley Square,
New York, New York 10007, to determine whether the proposed Settlement and Plaintiff’s Counsel’s
application for an award of attorneys’ fees, reimbursement of expenses, and payment of a case contribution
award in the aggregate amount of $2,250,000 should be granted final approval as fair, reasonable, and
adequate.

YOUR RIGHTS MAY BE AFFECTED BY THESE LEGAL PROCEEDINGS. If the Court approves
the Settlement, you will forever be barred from contesting the approval of the proposed Settlement and
from pursuing the released claims. This is a “stockholder derivative action” not a “class action.” Thus, the
Settlement provides for payments directly to HIT and there is no claim form for Company stockholders to
fill out. Current HIT shareholders who have no objection to the Settlement do not need to appear at the
Settlement Hearing or take any other action. If you do not take steps to appear in these actions and object
to the proposed Settlement by ____________, 2020, you will be bound by the final judgment of the Court
and will forever be barred from raising an objection to such Settlement in this or any other action or
proceeding, and from pursuing any of the released claims.

THIS NOTICE IS ONLY A SUMMARY. IT DOES NOT DESCRIBE ALL THE DETAILS OF THE
STIPULATION AND PROPOSED SETTLEMENT. The full details of the Stipulation and Proposed
       Case 1:18-cv-01757-VEC Document 127-1 Filed 02/03/20 Page 61 of 61
Exhibit D to Stipulation


Settlement and other papers filed in the Derivative Action can be obtained at the United States District
Clerk’s office, 500 Pearl Street, Room 120, New York, NY 10007, at any time during regular business
hours of each business day. The Notice of Settlement of Stockholder Derivative Litigation and Stipulation
are also available on the Investor Relations section of the Company’s website, www.hitreit.com, or by
contacting Plaintiff’s Counsel: Kimberly M. Donaldson-Smith, Chimicles Schwartz Kriner & Donaldson-
Smith LLP, 361 West Lancaster Avenue, Haverford, PA 19041, Phone: (610) 642-8500, Email:
kmd@chimicles.com; or Paul D. Malmfeldt, Blau & Malmfeldt, 566 West Adams Street, Suite 600,
Chicago, Illinois 60661, Phone: (312) 443-1600, Email: pmalmfeldt@blau-malmfeldt.com.

   PLEASE DO NOT CALL, WRITE, OR OTHERWISE DIRECT QUESTIONS ABOUT THIS
            MATTER TO EITHER THE COURT OR THE CLERK’S OFFICE.
